

116 HRES 1086 IH: 48-Hour Bill Review Resolution
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1086IN THE HOUSE OF REPRESENTATIVESAugust 18, 2020Mr. Cline (for himself and Mr. Phillips) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to prohibit the consideration of legislation in the House unless the text of the legislation which will be considered has been made publicly available in electronic form for a mandatory minimum review period.1.Short titleThis resolution may be cited as the 48-Hour Bill Review Resolution.2.Prohibiting consideration of text of legislation until completion of mandatory minimum review periodRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:13.(a)It shall not be in order to consider a bill, joint resolution, resolution, or conference report unless the text to be considered of the bill, joint resolution, resolution, or conference report has been publicly available in electronic form for the mandatory minimum review period.(b)The application of paragraph (a) to a bill, joint resolution, resolution, or conference report may not be waived other than by a resolution approved by the House which consists solely of the following text: That clause 13(a) of rule XXI of the Rules of the House of Representatives shall not apply to _____, with the blank space filled in with the number of the bill, joint resolution, resolution, or conference report involved.(c)In this clause, the mandatory minimum review period with respect to a bill, joint resolution, resolution, or conference report is the 48-hour period which begins when the text to be considered of the bill, joint resolution, resolution, or conference report is first made publicly available in electronic form..